Case 3:21-cv-00899-K Document1 Filed 04/19/21 Pagelof7 PagelID1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

MARIE WYKE, §
Plaintiff, §
§

vs. § CIVIL ACTION NO.
§
US WELLS SERVICES, LLC §
Defendant. §

PLAINTIFF, MARIE WYKE'S, ORIGINAL COMPLAINT
AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Marie Wyke, hereinafter called Plaintiff, complaining of and about US
Wells Services, LLC, hereinafter called Defendant, and for cause of action shows unto the Court
the following:

PARTIES AND SERVICE

1. Plaintiff Marie Wyke, is a citizen of the United States and the State of Texas and
resides in Tom Green County, Texas.

2. Defendant US Wells Services, LLC is a Limited Liability Company doing
business in Texas and may be served at the following address: 6728 Highway 853, San Angelo,
Texas 76901.

JURISDICTION

3. The action arises under Title VII of the Civil Rights Act, Title I of the Americans
with Disabilities Act of 1990, the Genetic Information Nondiscrimination Act of 2008, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. Section 2601 of the Family Medical

Leave Act, the Equal Employment Opportunity Act of 1972, and Texas Labor Code as

Plaintiff’s Original Compliant and Jury Demand Page 1
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page2of7 PagelD 2

hereinafter more fully appears.

4, This Court has supplemental jurisdiction over state law claims discussed below
under 28 U.S.C. Section 1367(a) because they arise out of the same case or controversy.

NATURE OF ACTION

5. This is an action under Title 42 U.S.C. Section 2000e et. seq., 42 U.S.C. Section
1981 as amended by the Civil Rights Act of 1991 to correct unlawful employment practices on
the basis of race, color and sex, 29 U.S.C. Section 2601 et. seq. to correct violations of the
Family Medical Leave Act, 29 U.S.C. Section 621 et. seq. to correct violations of the Age
Discrimination in Employment Act, and the Texas Labor Code.

CONDITIONS PRECEDENT

6. All conditions precedent to jurisdiction have occurred or been complied with: a
charge of discrimination was filed with the Equal Employment Opportunity Commission within
three-hundred days of the acts complained of herein and Plaintiff's Complaint is filed within
ninety days of Plaintiff's receipt of the Equal Employment Opportunity Commission's issuance
of a right to sue letter.

FACTS

7. Plaintiff Marie Wyke was employed with US Wells Services from March 26,
2018 until January 18, 2019. She was employed as lead dispatcher for the company for a
number of months. She also acted as DOT coordinator in which she set up DQ files and
performed other duties required of that position until the company hired someone to fill the
position. Marie Wyke was a valued employee, was good at her job, worked hard, took on extra
work when required by the employer and was well respected by her fellow employees.

However, in 2018, Plaintiff was diagnosed with cancer, and this caused her to undergo

Plaintiff's Original Compliant and Jury Demand Page 2
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page3of7 PagelD 3

chemotherapy, have operations on her cancer, and miss time from work. When she returned to
work at her job with US Wells Services, things had markedly changed with regard to the
supervisor’s attitude toward her. She was consistently being written up for violations of the
company’s codes without proper justification. Plaintiff had always gone out of her way to do
extra work as her job as lead dispatcher for the company, and suddenly, there were things being
done that made it clear that they intended to drive her from her employment.

Various actions were perpetrated against Plaintiff that preceded her termination in
January of 2019. First, she was never allowed to take breaks on the clock while all others were
allowed to take breaks. She was not allowed to attend her chemotherapy pump removal during a
lunch hour where others were permitted to leave the offices for lunch. She was not permitted to
leave the premises for lunch while all others were allowed to leave the premises. Coworkers
were told she was going to be too ill to do her job after her cancer surgery, and protected health
information was shared with others without her consent. When she returned from her cancer
surgery, her job duties tripled overnight. Coworkers were permitted to refer to her as “the black
bitch.” She reported this behavior to her superiors, and no action was taken. She was made the
subject of practical jokes on an everyday basis while others were not. She was reprimanded on
occasion for not wearing her protective gear while outside and threatened with termination,
demotion and reduced pay as a result while others were not written up. She was passed over for
a promised promotion, in fact was demoted and her pay was decreased. Other workers were
permitted to violate company directives and policies with respect to their treatment of the
Plaintiff without reprimand or punishment. Plaintiff was not taken through the progressive
discipline policies of the company prior to termination. The company supervisor ignored the

handbook and guidelines and terminated her without any progressive discipline being taken or

Plaintiff's Original Compliant and Jury Demand Page 3
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page4of7 PagelD4

followed through.

Plaintiff has learned that the company has a reputation that precedes itself for disparate
treatment of African American employees. They obviously continued this treatment with
Plaintiff. When Plaintiff returned from her cancer surgery, her work schedule had changed and
she was told she did not have to report to her off-site supervisor. When she did report to the
supervisor, she was harassed and reported for having reported to her supervisor. Plaintiff was
terminated on a Friday and on Monday, three additional persons were hired to do her job and two
additional persons were in training to replace her job functions. All of her replacements were
white and/or Hispanic, and all were younger than 40 years old which was much younger than the
Plaintiff. Plaintiff made formal complaints to her supervisors and her superiors on numerous
occasions and to her coworkers that her job was in jeopardy and in fact, as a result, Plaintiff was
terminated wrongfully.

Causes of action are wrongful termination, gender discrimination, race discrimination
under Title 7 of the Civil Rights Act, age discrimination, discrimination under the Americans
with Disabilities Act, and the Genetic Information Nondiscrimination Act, violations of the
Family Medical Leave Act by the company, and discrimination under the Age Discrimination
Employment Act. Plaintiff in each case was discriminated against by the company because of
her sex, her race, her gender, her age and the fact that she had contracted cancer and was
terminated wrongfully.

RACE AND COLOR DISCRIMINATION

8. Defendant, US Wells Services, LLC, intentionally engaged in unlawful

employment practices involving Plaintiff because of her race and color.

9. The unlawful employment practices of Defendant had a disparate and adverse

Plaintiff's Original Compliant and Jury Demand Page 4
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page5of7 PagelID5

impact on Plaintiff because of her race and color. Such employment practices were not job-
related and were not consistent with business necessity.

10. Defendant also violated Plaintiff's rights under 42 U.S.C. Section 1981.

SEX DISCRIMINATION

11. Defendant intentionally engaged in unlawful employment practices involving
Plaintiff because she is a female.

12. The unlawful employment practices of Defendant had a disparate and adverse
impact on Plaintiff because Plaintiff is a female. Such employment practices were not job-
related and were not consistent with business necessity.

DISCRIMINATION

13. Defendant discriminated against Plaintiff in connection with the compensation,
terms, conditions and privileges of employment or limited, segregated or classified Plaintiff in a
manner that would deprive or tend to deprive her of any employment opportunity or adversely
affect her status because of Plaintiff's race, color, age and sex in violation of 42 U.S.C. Section
2000e-(2)(a) and 42 U.S.C. Section 1981.

14. Plaintiff was treated differently and discriminated against because of her disability
suffering from cancer and was treated differently than other employees in violation Title I of the
Americans with Disabilities Act of 1990.

15. Defendant classified Plaintiff in a manner that deprived her of an equal
employment opportunity that was provided to employees similarly situated in violation of 42
U.S.C. Section 2000e-(2)(a) and 42 U.S.C. Section 1981.

DAMAGES

16. Plaintiff sustained the following damages as a result of the actions and/or

Plaintiff's Original Compliant and Jury Demand Page 5
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page6of7 PagelD 6

omissions of Defendant described hereinabove:

a.

Plaintiff was terminated from her employment;

Plaintiff was denied wages and should be compensated in an amount that
the Court deems equitable and just for such lost wages as well as future
lost wages;

Plaintiff has suffered the loss of medical insurance benefits and other
employment related benefits;

Plaintiff has incurred reasonable and necessary costs in pursuit of this suit;
All reasonable and necessary Attorney's fees incurred by or on behalf of
Plaintiff.

SPECIFIC RELIEF

17. Plaintiff seeks the following specific relief of $2,000,000.00 which arises out of

the actions and/or omissions of Defendant described hereinabove:

Reimburse Plaintiff for medical expenses that should have been covered
under her health insurance plan with Defendant.

Repay Plaintiff's lost wages as a result of her wrongful termination, as
well as lost wages she would have earned in the future.

Reimburse Plaintiff any out-of-pocket expenses she has incurred since her
wrongful termination.

All reasonable and necessary Attorney's fees incurred by or on behalf of
Plaintiff.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Marie Wyke, respectfully

Plaintiff's Original Compliant and Jury Demand Page 6
Case 3:21-cv-00899-K Document1 Filed 04/19/21 Page 7of7 PagelD 7

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendant for damages in an amount

within the jurisdictional limits of the Court; together with interest as allowed by law; costs of

court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.

Respectfully submitted,

By:

 

Dennis R. Croman eee
Texas Bar No. 05102000

Northern District Bar No: 05102000
E-Mail: cromanlaw@aol.com

4425 West Airport Freeway

Suite 242

Irving, Texas 75062

Tel. (972) 887-3072

Fax. (972) 887-3199

Attorney for Plaintiff Marie Wyke

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

Plaintiff’s Original Compliant and Jury Demand

Page 7
